The sale was completed in Massachusetts, where the plaintiff's sales of intoxicating liquor were lawful, and where a married woman, buying property, is liable for the price. Ames v. Foster, 3 Allen 541; Stewart v. Jenkins, 6 Allen 300. The Massachusetts liability of the defendant to pay for the property she bought is not in conflict with the New Hampshire law of married women (Messer v. Smyth, ante, p. 298), nor hostile to New Hampshire interests, nor contrary to good morals, and may be enforced here. Smith v. Godfrey, 28 N.H. 379.
Judgment for the plaintiff.
STANLEY, J., did not sit.
SMITH, J., was absent. *Page 347